Citation Nr: 0702218	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-20 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post radical retropubic prostatectomy.

2.  Entitlement to service connection for multiple joint 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978 and from April 1986 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over this matter was later 
transferred to the Oakland, California RO.  

The veteran requested and was scheduled for a Board hearing, 
but failed to appear and has not filed a motion for a new 
hearing date.  Accordingly, the case will be processed as if 
the veteran withdrew his hearing request.  38 C.F.R. § 
20.702(d) (2006).



FINDINGS OF FACT

1.  The veteran does not wear absorbent materials, sleeps 
through the night without voiding, experiences no voiding 
obstructive symptoms, voids approximately every two hours 
during the daytime and experiences occasional stress leakage.

2.  The veteran does not have multiple joint arthritis.



CONCLUSIONS OF LAW

1.  The criteria are met for an evaluation of 20 percent, but 
no greater, for status post radical retropubic prostatectomy.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic 
Code 7527 (2006). 

2.  Service connection for multiple joint arthritis is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case by an October 2003 letter.  The letter also 
informed the veteran of the information and evidence needed 
to substantiate his claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  In the aforementioned 
October 2003 letter, the veteran was not provided with notice 
regarding how VA determines the degree of disability and 
effective date.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Because the claim of entitlement to service 
connection for multiple joint arthritis is denied any 
deficiency in the notice of downstream elements is rendered 
moot.  As to the claim of entitlement to an evaluation in 
excess of 10 percent for status post radical retropubic 
prostatectomy, the RO can remedy any failure to provide 
effective notice following the Board's decision.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the October 
2003 letter from the RO asked the veteran to provide any 
evidence or information in her possession that would support 
his claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records and all of the veteran's VA treatment records.  He 
has not indicated the presence of any other outstanding 
evidence or requested VA's assistance in obtaining any other 
evidence.  The veteran has received a VA examination, and 
further assessment is not necessary to make a decision on the 
appeal.  

Based on the foregoing, VA satisfied its duties to the 
veteran. 


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's current 10 percent rating, is derived from 38 
C.F.R. § 4.115b, Diagnostic Code 7527.  This code, for 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, states these symptoms will be rated 
as a voiding dysfunction or urinary tract infection, 
whichever is predominant.  See 38 C.F.R.  § 4.115b, 
Diagnostic Code 7527.  Voiding dysfunctions and urinary tract 
infections, in turn, are rated under § 4.115a.  

According to § 4.115a, a 10 percent rating is warranted where 
urinary tract infections require long-term drug therapy, 1-2  
hospitalizations per year, and/or require intermittent  
intensive management.  For the next higher 30 percent 
evaluation, there must be recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Id.

Section 4.115a also states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 20 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed less than two times per day.

According to the criteria for urinary frequency listed in  § 
4.115a, a 10 percent rating is warranted where there are  
daytime voiding intervals between two and three hours or 
awakening to void two times per night.  For the next higher 
20 percent rating, there must be daytime voiding intervals 
between one and two hours or awakening to void three to four 
times per night.

The criteria for obstructed voiding listed in 38 C.F.R.  § 
4.115a state that a 10 percent rating is assigned where there 
is marked obstructive symptomatology (hesitancy, slow or weak 
stream, or decreased force of stream), with any one or 
combination of: post void residuals greater than 150cc, 
uroflowmetry with markedly diminished peak flow rate (less 
than 10cc/second), recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilation every two to three months.  A 30 percent 
rating is warranted for urinary retention requiring 
intermittent or continuous catheterization. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In November 2003 the veteran was seen at the VA medical 
center for evaluation of his status post radical retropubic 
prostatectomy.  At that time the veteran reporting having no 
obstructive symptoms when voiding.  He stated that he leaked 
minimal urine when running and pounding the pavement.  He had 
mild stress urinary incontinence when his bladder was 
slightly full with coughing, sneezing or running.  He 
reported mild urgency of urination.  He reported voiding 
approximately every 2 hours in the daytime and being able to 
sleep through the night without voiding.  He had never worn 
absorbent pads and reported no other symptoms.  

Of record is an April 2004 letter from a VA examiner.  In 
that letter, the examiner stated that the veteran suffered 
from post-prostatectomy urinary incontinence.  

Giving the veteran the benefit of the doubt, the Board finds 
that he is entitled to a 20 percent, but no greater, 
evaluation for status post radical retropubic prostatectomy.  
With reference to the evidence outlined above, it is clear 
that the predominant manifestation of this disability is 
voiding dysfunction.  There is no evidence of urinary tract 
infection appearing anywhere in the record or of obstructive 
voiding.  Accordingly, because the evidence establishes that 
the veteran experiences urinary incontinence and voiding 
intervals between one and two hours, a 20 percent, but no 
greater, evaluation is proper.  Because the veteran does not 
experience smaller intervals between voiding and there is no 
evidence of obstruction of voiding or urinary tract 
infection, a higher evaluation is not warranted.  


Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not in order for multiple joint 
arthritis.  At the November 2003 VA examination the veteran 
expressed confusion as to why his service representative had 
listed this condition on his application for compensation.  
The examiner noted that the veteran was not under treatment 
for rheumatoid arthritis and did not diagnosis rheumatoid 
arthritis or multiple joint arthritis.  The veteran is 
already receiving service-connected compensation for gout, 
Osgood-Schlatter's disease of the right knee, residuals of a 
right ankle injury and a left foot condition.  Because it 
appears that the veteran is already receiving service-
connected compensation for all of his disabilities of the 
joints and there is no diagnosis of rheumatoid arthritis or 
arthritis of multiple joints, the claim of entitlement to 
service connection for multiple joint arthritis must be 
denied. 




ORDER

Entitlement to an evaluation of 20 percent, but no greater, 
for status post radical retropubic prostatectomy, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to service connection for multiple joint 
arthritis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


